[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION
Having granted the motion to reargue and having reconsidered the arguments of the parties, this court changes its earlier ruling. The defendants' motion to strike the First Count of the plaintiff's Amended Complaint is granted. The plaintiff has filed an allegation based on a claimed violation of Connecticut General Statutes § 38a-816 (15). That count states a claim against the plaintiffs property and casualty insurer. Although a claim pursuant to § 38a-816 (15) of C.G.S. may be sustained with an allegation of a single act of misconduct, a violation under this section must be made against an accident or health insurer.Witham v. ITT Hartford DBA Hartford Casualty, Superior Court, judicial district of Waterbury (June 4, 1997, Leheny, J.).
Accordingly, the defendants' motion to strike is granted.
ANGELA CAROL ROBINSON JUDGE, SUPERIOR COURT